Citation Nr: 0821804	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  98-11 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  

(The issues of entitlement to service connection for 
hepatitis C, headaches, tinnitus, a skin rash, a psychiatric 
disorder other than post-traumatic stress disorder, and 
residuals of a right ankle injury are addressed in a separate 
decision with a different appellate docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to August 
1969, with service in Vietnam from January 1967 to August 
1968.  

By its decision of February 13, 2006, the Board of Veterans' 
Appeals (Board) denied entitlement of the veteran to service 
connection for post-traumatic stress disorder (PTSD).  An 
appeal of such decision was then taken to the United States 
Court of Appeals for Veterans Claims (Court), and the parties 
to that appeal thereafter jointly moved the Court to vacate 
the Board's decision and remand the matter to the Board for 
further review.  By its order, dated in August 2007, the 
Court granted the parties' motion and remanded the appeal to 
the Board for compliance with the instructions contained in 
the joint motion, which was incorporated into the Court's 
order.  The case has since been returned to the Board for 
additional consideration consistent with the Court's order.  

Notice is taken that by a separate decision with a different 
docket number and entered concurrently with the instant 
remand, consideration by the Board is afforded the veteran's 
claims of entitlement to service connection for hepatitis C, 
headaches, tinnitus, skin rash, a psychiatric disorder, and 
residuals of a right ankle injury.  

This appeal, as remanded by the Court to the Board, is 
REMANDED to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant if 
further action is required on his part.





REMAND

In its joint motion, the parties to the appeal before the 
Court took notice that, pursuant to the Board's prior remand 
instructions, there had been an RO referral to the U.S. Army 
and Joint Services Records Research Center (USAJSRRC) to 
permit that agency to undertake meaningful research regarding 
the veteran's claimed stressors.  In response, the USAJSRRC 
provided data regarding the activities of the 90th 
Replacement Company, but could not confirm that the veteran 
served with that unit.  As well, the USAJSRRC recommended 
that the RO obtain pertinent morning reports for the specific 
purpose of verifying the veteran's assignment with the 90th 
Replacement Company, and the RO's failure to attempt to 
obtain those morning reports was found to be violative of the 
Court's holding in Stegall v. West, 11 Vet. App. 268, 271 
(1998) (remand by the Court or Board confers upon the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders).  In addition, while the 
RO requested that the USAJSRRC provide information as to the 
veteran's involvement with B Company of the 41st Signal 
Battalion, information was only provided as to C Company of 
the same battalion and no follow-up action was taken by the 
RO to obtain the information that it had originally requested 
involving B Company.  

Pursuant to the Court's order, remand of this matter is 
necessary to afford the RO or AMC an opportunity to complete 
the actions previously sought by the Board or attempted by 
the RO.  Accordingly, this matter is REMANDED for the 
following actions:  

1.  The AMC or RO should attempt to 
obtain copies of any and all pertinent 
morning reports for the purpose of 
verifying the veteran's assignment to the 
90th Replacement Company.  Once obtained, 
such records should be made a part of the 
veteran's claims folder.  

2.  The AMC or RO should recontact the 
USAJSRRC in an effort to obtain 
information regarding the activities of B 
Company of the 41st Signal Battalion and 
the veteran's involvement with B Company 
of that battalion.  Once received, that 
information should then be included in 
the veteran's claims folder.  

3.  If and only if credible supporting 
evidence of an in-service stressor is 
shown through the actions requested of 
the RO or AMC above, the RO/AMC should 
arrange for the veteran to be afforded a 
VA psychiatric examination in order to 
ascertain if he meets the diagnostic 
criteria for PTSD and, if so, whether 
such is linked to a verified in-service 
stressor.  The RO must inform the 
psychiatrist of the verified in-service 
stressor(s) and forward the claims folder 
in its entirety to that psychiatrist for 
review.  The psychiatric evaluation 
should include a review of the veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation and any tests deemed as 
necessary.

The examiner should then offer an opinion 
addressing the following questions:

Does the veteran meet the 
diagnostic criteria for PTSD as 
defined by the American 
Psychiatric Association's 
Diagnostic and Statistical 
Manual of Mental Disorders (4th 
ed. 1994)?  If so, is it at 
least as likely as not (50 
percent or greater probability) 
that the veteran's PTSD is 
causally linked to a verified 
in-service stressor(s)?

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended onset date 
or causal relationship; less likely 
weighs against the claim.

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in 
formulating his or her opinion in the 
written report.

4.  Lastly, the AMC/RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claim.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this 
remand is to obtain additional evidentiary and procedural 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  




